                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UMAR GARVIN,                                :
    Plaintiff,                              :
                                            :
       v.                                   :       CIVIL ACTION NO. 19-CV-2883
                                            :
HONORABLE JUDGE MIA PEREZ,                  :
    Defendant.                              :

                                           ORDER

       AND NOW, this 18th day of December, 2019, upon consideration of Plaintiff Umar

Garvin’s Amended Complaint (ECF No. 5), “Motion for Release From Prison” (ECF No. 9) and

Prisoner Trust Fund Account Statement (ECF No. 10), and for the reasons stated in the Court’s

Memorandum, it is ORDERED that:

       1.     The Court’s November 4, 2019 Order dismissing this case for failure to prosecute

(ECF No. 7) is VACATED.

       2.     The Clerk of Court shall REOPEN this case.

       3.     The Amended Complaint is DISMISSED WITH PREJUDICE in its entirety as

legally frivolous pursuant to 28 U.S.C. § 1915A(b)(1).

       4.     The Motion for Release From Prison is DENIED AS MOOT.

       5.     The Clerk of Court shall CLOSE this case.

                                            BY THE COURT:

                                                  /s/ Gerald Austin McHugh
                                            ___________________________________
                                            GERALD A. McHUGH, J.
